Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 1 November 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 1er novembre [1779] a la thuillerie
Me voila donc réduitte a vous écrire mon bon papa et a vous dire que je vous aime; il étoit plus doux sans doutte de vous le laissér lire dans mes yeux; comment vaisje passér les mercredis et les samedis—point de thé, point d’échécs, point de musique, point d’éspérance de voir, d’embrassér mon bon papa—il me semble que la privation que j’éprouve de votre eloignement suffiroit pour me faire changér d’oppinion au cas que je fusse porté au matérialisme; le bonheur est si incértain si rempli de travérses, que la pérsuasion intime d’éstre plus heureux dans une autre vie, peut seule nous faire passér sur les inconvénients de célle cy: en paradis nous nous retrouvérons pour ne nous plus quittér jamais! Nous n’y vivrons que de pommes roties; la musique sera composée d’airs écossois; toutes les parties seront remises aux échécs pour que pérsonne n’y ait de chagrin; on parlera la mesme langue; les anglois n’y seront n’y injustes, n’y méchants; les fémmes n’y seront point coquéttes, les hommes n’y seront n’y jaloux, n’y trop gallants; on laissera le roy jean mangér ses pommes en paix; il sera peut éstre assés honnéste pour en offrir a ses voisins, que sçait on, puisqu’on ne manquera de rien en paradis! On n’y aura jamais n’y goutte, n’y meaux de nérfs; mr Mesmer Se contera [contentera] de jouér de l’harmonica, sans nous ennuyér du fluide Eléctrique; l’ambition, l’envie, la prétention, la jalousie, la prévention, tout cela s’anéantira au son de la trompétte; une amitié sollide, douce, paisible animera chaques sociétés; on s’aimera chaques jours, pour s’aimér d’avantage le jour d’aprés, enfin l’on sera compléttement heureux: en attendant il faut tirér de ce bas monde tout le bien qu’on en peut tirér. Je suis éloignée de vous mon bon papa; je pense au moment de notre réunion, et je me plais a croire que vos regréts et vos désirs égallent les miens:
Ma mére et mes enfants vous présentent mil tendres hommages, nous voudrions tous vous posséder ici; oseroisje vous priér de nous rappeller au souvenir du petit fils:
